J-S61043-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

N.K.                                       :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
             v.                            :
                                           :
G.M.                                       :
                                           :
             v.                            :
                                           :
M.L.B. and K.B.,                           :
                                           :
                   Appellants              :          No. 453 WDA 2016

                       Appeal from the Order March 1, 2016
                  in the Court of Common Pleas of Erie County,
                        Civil Division, No(s): 12642-2014

BEFORE: PANELLA, LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED SEPTEMBER 14, 2016

        M.L.B. and K.B. (“Paternal Grandparents”) appeal from the Order

awarding N.K. (“Mother”) and G.M. (“Father”) sole legal custody and primary

physical custody of A.M. (d/o/b 8/3/13) (“Child”), and partial physical

custody to Paternal Grandparents. We affirm.

        Following Child’s birth, Mother and Father resided at their home in

Springfield, Pennsylvania. In November 2013, Mother and Child moved into

Paternal Grandparents’ home for about one month due to an Erie County

Office of Children and Youth (“OCY”) investigation into Father. Mother and

Child again stayed with Paternal Grandparents between July and September

2014.     On September 22, 2014, Mother filed a Complaint for Custody

seeking sole legal and physical custody of Child. On October 28, 2014, the
J-S61043-16

trial court entered an Order awarding Mother and Father shared legal and

physical custody.    Mother and Father alternated seven-day periods of

physical custody, with Father’s custody occurring at Paternal Grandparents’

home due to the OCY investigation.1

      In September 2015, Father began living with Mother, and removed

Child from Paternal Grandparents’ home.        Paternal Grandparents filed a

Motion to Intervene and Motion for Special Relief. On October 22, 2015, the

trial court granted Paternal Grandparents standing in the matter, and

awarded physical custody of Child to Paternal Grandparents and supervised

visitation to Mother and Father.    In November 2015, Paternal Grandparents

filed a Complaint for Modification of Custody.      Thereafter, Mother filed a

Motion to Schedule Custody Trial.

      On December 7, 2015, the trial court entered an Order, wherein the

parties agreed that, on a temporary basis, they would share legal and

physical custody of Child, that Paternal Grandparents would have primary

physical custody of Child, and Mother and Father would have partial physical

custody.   Following the custody trial, the trial court considered the factors

listed at 23 Pa.C.S.A. § 5328(a),2 and entered an Order awarding Mother

and Father sole legal custody and primary physical custody. The trial court

1
  OCY’s investigation ultimately determined that the allegations against
Father were unfounded. See Trial Court Opinion, 3/1/16, at 1 n.1.
2
  Section 5328(a) sets forth a list of sixteen factors that the trial court must
consider when making a “best interests of the child” analysis for a custody
determination.

                                   -2-
J-S61043-16

awarded Paternal Grandparents partial physical custody the first and third

Sundays of each month, from 10:00 a.m. to 4:00 p.m.

      Paternal   Grandparents    filed   a   timely   Notice   of   Appeal   and   a

Pennsylvania Rule of Appellate Procedure 1925(b) Concise Statement.

      On appeal, Paternal Grandparents raise the following questions for our

review:

      A. Did the [trial] court err in determining that factor 3 ([23]
         Pa.C.S.A. [§] 5328(a)(3)[)] favor [Mother and Father]?

      B. Did the [trial] court err in determining that factor 4 favored
         [Mother and Father]?

      C. Did the [trial] court err in determining that factor 9 favored
         [Mother and Father]?

      D. Did the [trial] court err in determining that factor 10 favored
         [Mother and Father]?

      E. Did the [trial] court err in determining that factor 12 favored
         [Mother and Father]?

      F. Did the [trial] court err in determining that factor 13 favored
         [Mother and Father]?

      G. Did the trial court err in ignoring evidence of irresponsible
         alcohol abuse by [Mother and Father] and finding factor 14
         inapplicable?

Brief for Appellants at 7 (capitalization omitted).

      In custody cases,

      our scope [of review] is of the broadest type and our standard is
      abuse of discretion. We must accept findings of the trial court
      that are supported by competent evidence of record, as our role
      does not include making independent factual determinations. In
      addition, with regard to issues of credibility and weight of the
      evidence, we must defer to the presiding trial judge who viewed


                                   -3-
J-S61043-16

      and assessed the witnesses first-hand. However, we are not
      bound by the trial court’s deductions or inferences from its
      factual findings. Ultimately, the test is whether the trial court’s
      conclusions are unreasonable as shown by the evidence of
      record. We may reject the conclusions of the trial court only if
      they involve an error of law, or are unreasonable in light of the
      sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      Additionally,

      [t]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge
      gained by a trial court in observing witnesses in a custody
      proceeding cannot adequately be imparted to an appellate court
      by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (citation

omitted).

      In any custody case decided under the Child Custody Act (“Act”),3 the

paramount concern is the best interests of the child.       See 23 Pa.C.S.A.

§§ 5328, 5338; see also E.D. v. M.P., 33 A.3d 73, 79 (Pa. Super. 2011).

Section 5328(a) provides as follows:

      § 5328. Factors to consider when awarding custody

      (a) Factors.—In ordering any form of custody, the court shall
      determine the best interest of the child by considering all
      relevant factors, giving weighted consideration to those factors
      which affect the safety of the child, including the following:

3
  See 23 Pa.C.S.A. §§ 5321 et seq. Because the custody hearing was held
in February 2016, the Act applies to this case. See C.R.F., 45 A.3d at 445
(holding that, if the custody evidentiary proceeding commences on or after
the effective date of the Act, i.e., January 24, 2011, the provisions of the Act
apply).

                                  -4-
J-S61043-16

       (1) Which party is more likely to encourage and permit
       frequent and continuing contact between the child and another
       party.

       (2) The present and past abuse committed by a party or
       member of the party’s household, whether there is a
       continued risk of harm to the child or an abused party and
       which party can better provide adequate physical safeguards
       and supervision of the child.

       (2.1) The information set forth in section 5329.1(a)(1) and (2)
       (relating to consideration of child abuse and involvement with
       protective services).

       (3) The Paternal duties performed by each party on behalf of
       the child.

       (4) The need for stability and continuity in the child’s
       education, family life and community life.

       (5) The availability of extended family.

       (6) The child’s sibling relationships.

       (7) The well-reasoned preference of the child, based on the
       child’s maturity and judgment.

       (8) The attempts of a parent to turn the child against the
       other parent, except in cases of domestic violence where
       reasonable safety measures are necessary to protect the child
       from harm.

       (9) Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child adequate
       for the child’s emotional needs.

       (10) Which party is more likely to attend to the daily physical,
       emotional, developmental, educational and special needs of
       the child.

       (11) The proximity of the residences of the parties.

       (12) Each party’s availability to care for the child or ability to
       make appropriate child-care arrangements.




                                 -5-
J-S61043-16

        (13) The level of conflict between the parties and the
        willingness and ability of the parties to cooperate with one
        another. A party’s effort to protect a child from abuse by
        another party is not evidence of unwillingness or inability to
        cooperate with that party.

        (14) The history of drug or alcohol abuse of a party or
        member of a party’s household.

        (15) The mental and physical condition of a party or member
        of a party’s household.

        (16) Any other relevant factor.

23 Pa.C.S.A. § 5328;4 see also E.D., 33 A.3d at 79 n.2.

      “All of the factors listed in section 5328(a) are required to be

considered by the trial court when entering a custody order.”         J.R.M. v.

J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis omitted). Moreover,

section 5323(d) mandates that, when the trial court awards custody, it “shall

delineate the reasons for its decision on the record in open court or in a

written opinion or order.” 23 Pa.C.S.A. § 5323(d). The trial court may not

merely rely upon conclusory assertions regarding its consideration of the

section 5328(a) factors in entering an order affecting custody.       M.E.V. v.

F.P.W., 100 A.3d 670, 681 (Pa. Super. 2014). However, “[i]n expressing

the reasons for its decision, there is no required amount of detail for the trial

court’s explanation; all that is required is that the enumerated factors are

considered and that the custody decision is based on those considerations.”


4
   Effective January 1, 2014, the statute was amended to include an
additional factor at 23 Pa.C.S.A. § 5328(a)(2.1) (providing for consideration
of child abuse and involvement with child protective services) and, therefore,
was in effect at the time of the custody hearing in this matter.

                                   -6-
J-S61043-16

A.V. v. S.T., 87 A.3d 818, 823 (Pa. Super. 2014) (citation and quotation

marks omitted).

      We will address Paternal Grandparents’ claims together.         Paternal

Grandparents contend that the trial court abused its discretion in finding that

the custody factors at section 5328(a) either weighed in favor of Mother and

Father or were neutral. See Brief for Appellants at 10-16.

      With regard to the factor at section 5328(a)(3), Paternal Grandparents

contend that the trial court’s conclusion that this factor weighs in favor of

Mother and Father is unreasonable.      Id. at 10-11.   Paternal Grandparents

claim that the trial court merely relied upon the fact that Mother and Father

were potty training Child in weighing this factor in their favor. Id. Paternal

Grandparents argue that, contrary to the trial court’s findings, they also

engaged Child in potty training. Id. at 11. Paternal Grandparents further

argue that any issues relating to the fact that paternal grandfather has never

changed Child’s diaper were trivial. Id. Paternal Grandparents also assert

that paternal grandfather’s statement that he did not want to share legal

custody of Child was irrelevant, as Mother and Father stated that they did

not want to share legal custody. Id.

      With regard to the factor at section 5328(a)(4), Paternal Grandparents

contend that the trial court erroneously weighed this factor in favor of

Mother and Father. Id. at 11-12. Paternal Grandparents argue that the trial

court’s finding that Mother and Father provide a stable residence for Child is



                                  -7-
J-S61043-16

belied by the record. Id. at 12. Paternal Grandparents point out that Child

has spent the majority of her life in their home, and had only resided with

Mother and Father outside of their home for three to four months of her life.

Id. Paternal Grandparents assert that both Mother and Father had moved

numerous times throughout Child’s life.        Id.   Paternal Grandparents also

claim that the trial court erroneously relied on the potty training in weighing

this factor. Id.

      With regard to the factor at section 5328(a)(9), Paternal Grandparents

contend that the trial court erred in weighing this factor in favor of Mother

and Father. Id. at 12-13. Paternal Grandparents argue that the trial court’s

finding that Mother and Father’s ability to communicate with each other, to

provide Child with stability with nap schedules, and to meet Child’s

emotional needs was erroneous in light of the evidence.           Id.   Paternal

Grandparents point out that, while paternal grandfather had difficulty

communicating with Mother and Father, paternal grandmother texted with

Mother and Father.    Id. at 12.    Paternal Grandparents further argue that

contrary to the trial court’s finding, Mother and Father did not have a “strong

bond” with Child. Id. at 13.

      With   regard   to   the   factor   at   section   5328(a)(10),   Paternal

Grandparents contend that the trial court erroneously weighed this factor in

favor of Mother and Father. Id. at 13-14. Paternal Grandparents argue that

the trial court mistakenly found that they did not follow Child’s potty training



                                   -8-
J-S61043-16

schedule and that paternal grandfather did not want to share legal custody

of Child.    Id. at 13.      Paternal Grandparents note that Child spent the

majority of her life in their home.         Id.; see also id. at 13-14 (wherein

Paternal Grandparents argue that in the temporary Order entered on

October 22, 2015, the trial judge returned Child to their care to maintain the

status quo). Paternal Grandparents assert that they paid for Child’s health

insurance and transported Child to all appointments.          Id. at 14.   Paternal

Grandparents also claim that Mother and Father had to beg strangers to

secure adequate clothing and transportation for Child, and that Father

admitted that he was a “work in progress” as a parent.              Id.    Paternal

Grandparents argue that the uncontroverted evidence demonstrated that

they attend to all of Child’s needs, and that the trial court’s reliance on potty

training and confusion of sharing legal custody was unreasonable. Id.

      With    regard   to    the   factor    at   section   5328(a)(12),   Paternal

Grandparents argue that the trial court erred in finding this factor in favor of

Mother and Father. Id. at 15. Paternal Grandparents contend that the trial

court weighed this factor in favor of Mother and Father based upon Mother’s

unemployment and ability to watch Child and continue Child’s routine. Id.

Paternal Grandparents point out that Mother stated that she planned on

returning to work.     Id.     Paternal Grandparents claim that the evidence

demonstrated that they were more than capable of caring for child. Id.




                                    -9-
J-S61043-16

      With   regard   to   the   factor    at   section   5328(a)(13),   Paternal

Grandparents contend that the trial court erroneously weighed this factor in

favor of Mother and Father. Id. at 15-16. Paternal Grandparents argue that

the trial court ignored the evidence in finding that Mother and Father had no

communication or cooperation issues.        Id. at 15.    Paternal Grandparents

point out that Mother had to sue Father for custody and Father had

previously kicked Mother out of their residence. Id. Paternal Grandparents

assert that while paternal grandfather made some confusing statements

about sharing legal custody, paternal grandmother was willing to cooperate

with Mother and Father. Id. at 15-16.

      With   regard   to   the   factor    at   section   5328(a)(14),   Paternal

Grandparents assert that the trial court’s conclusion that this factor does not

weigh in favor of either party was unreasonable in light of the evidence. Id.

at 16. Paternal Grandparents point out that Father, Mother, and Child had

to be picked up from a downtown Erie biker rally because Father and Mother

were too intoxicated to drive. Id. Paternal Grandparents additionally point

out that Mother was previously subjected to random urinalysis screens by

OCY. Id.

      Here, the trial court undertook an analysis of the factors under section

5328(a), and determined that it was in Child’s best interests to grant Mother

and Father sole legal and primary physical custody. See Trial Court Opinion,

3/1/16, at 2-8. Paternal Grandparents’ arguments challenge the trial court’s



                                  - 10 -
J-S61043-16

credibility determinations and the weight given to each of these factors, and

would require this Court to reassess and reweigh the evidence in their favor.

It is well-established that we cannot disturb the trial court’s credibility

determinations or reweigh the evidence. See E.D., 33 A.3d at 76 (stating

that “with regard to issues of credibility and weight of the evidence, this

Court must defer to the trial judge who presided over the proceedings and

thus viewed the witnesses first hand”); see also Robinson v. Robinson,

645 A.2d 836, 838 (Pa. 1994) (stating that on issues of credibility and

weight of the evidence with regard to custody orders, “appellate courts must

defer to the findings of the trial judge who has had the opportunity to

observe the proceedings and the demeanor of the witnesses.”).         Although

Paternal Grandparents are not satisfied with the weight that the trial court

afforded to each of the factors in rendering its custody decision, our review

of the record reveals that the trial court’s findings of fact and conclusions of

law are supported by the record. See C.R.F., 45 A.3d at 443 (stating that

this Court cannot reweigh the evidence supporting the trial court’s

determinations as long as there is evidence to support the conclusions).

Therefore, while we are aware of Paternal Grandparents’ love for Child, we

conclude that the trial court did not abuse its discretion, and defer to its




                                 - 11 -
J-S61043-16

custody decision. See id.5

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/14/2016




5
  In its Rule 1925(a) Opinion, the trial court cited to 23 Pa.C.S.A. § 5327(b),
and noted that Paternal Grandparents did not establish by clear and
convincing evidence that they should be awarded custody.              See Rule
1925(a) Opinion, 4/5/16, at 1. Section 5327(b) states that “[i]n any action
regarding the custody of the child between a parent of the child and a
nonparent, there shall be a presumption that custody shall be awarded to
the parent. The presumption in favor of the parent may be rebutted by clear
and convincing evidence.”        23 Pa.C.S.A. § 5327(b).        While Paternal
Grandparents point out that no mention of section 5327(b) was made at
trial, they explicitly state that they are not raising any allegation of error
regarding section 5327(b) on appeal. See Brief for Appellants at 10.

                                 - 12 -